PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Innovative Logistics, Inc.
Application No. 17/203,137
Filed: 16 Mar 2021
For: MOVABLE PLATFORM AND ACTUATING ATTACHMENT

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.78(e), filed July 26, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed nonprovisional application listed in the concurrently filed application data sheet (“ADS”). In addition, this decision addresses the petition under 37 CFR 1.182, filed August 10, 2022, requesting expedited consideration of the aforementioned delayed benefit petition. The Office acknowledges receipt of the required $420 petition fee under 37 CFR 1.17(f).

The petition under 37 CFR 1.182 is GRANTED. The petition under 37 CFR 1.78 (e), filed July 26, 2022, is being taken up for consideration on an expedited basis.

The petition under 37 CFR 1.78(e) is GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet (“ADS”), unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


All the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. 120 is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed application, accompanies this decision on petition.

The July 21, 2022 amendment to the specification is improper because it contains an impermissible incorporation by reference statement with respect to the newly claimed nonprovisional application.  An incorporation by reference statement added after an application’s filing date is not proper because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).  When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application.  See Dart Industries v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).  Note MPEP 201.06(c) and 608.04(b). Please file an amendment deleting the incorporation by reference statement with respect to Application No. 16/874,510 prior to payment of the issue fee.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Corrected Filing Receipt